Citation Nr: 0205605	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
sinusitis.  

(The issue of entitlement to service connection for a thyroid 
disability, to include hyperthyroidism and hypothyroidism, 
following radiation therapy, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for a thyroid 
disability, to include hyperthyroidism and hypothyroidism, 
following radiation therapy, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

In a July 1998 statement, the veteran claimed that she was 
entitled to service connection for asthma as secondary to her 
service-connected sinusitis disability.  In an April 2001 
statement, the veteran requested that she be granted 
increased ratings for her bilateral knee disability, for her 
headache disability, and for her right arm disability.  These 
claims are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has been shown to have sinusitis two to three 
times a year and those episodes are not incapacitating in 
nature.


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 6513, 6522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C. § 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate her 
claim for a compensable rating for sinusitis.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and the letters sent to the 
veteran informed her of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the statement of 
the case.  The VA has no outstanding duty to inform.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence relating to her sinusitis 
disability.  The Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected sinusitis disability at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected sinusitis disability, except as reported 
below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was granted service connection and a 
noncompensable rating for sinusitis with history of upper 
respiratory infections, hay fever and allergic rhinitis by 
rating action in September 1996.  The veteran submitted her 
reopened claim for a compensable rating for sinusitis in July 
1998.

A July 1997 VA outpatient record notes that the veteran 
complained of nasal stuffiness, ear pain and post nasal drip.  
The assessment was acute sinusitis and the veteran was 
prescribed amoxicillin.

April 1998 private emergency room records reveal treatment 
for an allergic reaction.  These records do not indicate that 
the veteran had sinusitis or rhinitis.

On VA examination in July 1999, the veteran reported that an 
allergy test showed that she was allergic to cats and tree 
pollen.  She reported having had an asthma attack in April of 
1998.  She said that she might have had another asthma attack 
a week later, but she reported that she had not had another 
since then.  She indicated that she used an Albuterol inhaler 
four times a day for treatment.  The veteran complained that 
her nose was frequently congested and plugged up, 
particularly in the summer months.  She reported that she 
sometimes had a clear discharge from the nose, sneezing, and 
itchy eyes.  The veteran denied current discharge from the 
nose.  She did not have dyspnea at rest or on exertion.  The 
veteran stated that she used antihistamines.  The veteran had 
no speech impairment and no headache.  On examination the 
veteran was not in respiratory distress.  There was mild 
mucosal congestion and thickening.  The left side was worse 
than the right side.  There was a small amount of clear 
colored discharge from the nose.  The septum of the nose was 
midline.  Her pharynx looked normal.  Frontal and maxillary 
sinus had no tenderness, and no swelling.  X-rays of the 
sinus were unremarkable.  The diagnoses were allergic 
rhinitis and bronchial asthma.   

The veteran appeared at a hearing before the undersigned 
Member of the Board in December 2001.  The veteran testified 
that she gets stuffed up and has sinus headaches.  She 
reported that she had been given antibiotics on two occasions 
during the last year for treatment of sinusitis.  The veteran 
stated that she had been given a 10 day dose of antibiotics 
each time.  She reported that she had to leave a job she had 
with the State of Indiana because the office she worked in 
had poor air quality, and caused her to be sick all the time.  
The veteran testified that she did not have a problem with 
draining, just from congestion and pressure that sometimes 
built up in her sinuses.  She reported that she used an 
Albuterol inhaler and that she took antihistamines.  

The veteran's sinusitis is currently rated as noncompensable 
under Diagnostic Code 6513.  This diagnostic code provides 
that sinusitis that is detected by X-ray only is rated as 
noncompensable.  A 10 percent rating is warranted when the 
evidence reflects one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A Note to the 
General Rating Formula specifies that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

The record does not indicate that the veteran experiences 
incapacitating episodes of sinusitis requiring four to six 
weeks of antibiotic treatment.  The medical evidence also 
does not indicate that the veteran experiences three to six 
non-incapacitating episodes a year of sinusitis characterized 
by headache, pain, and purulent discharge or crusting.  The 
veteran reported that she had two episodes of sinusitis in 
the previous year, each which required 10 days of antibiotic 
treatment.  X-rays taken at the July 1999 VA examination did 
not reveal sinusitis.  The veteran was noted to have mild 
mucosal congestion and thickening due to allergic rhinitis.  
Accordingly, the preponderance of the evidence is against a 
compensable rating under Diagnostic Code 6513.

The Board has also considered whether the veteran is entitled 
to a compensable rating for allergic rhinitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 provides for a 30 percent rating 
for allergic rhinitis with polyps.  A 10 percent rating is 
for assignment when there is allergic rhinitis without polyps 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
The July 1999 VA examination revealed only mild mucosal 
congestion and thickening, without reference to any 
obstruction of the nasal passages.  Indeed, X-rays of the 
sinus at that time were unremarkable.  Accordingly, the 
preponderance of the evidence is against a compensable rating 
under Diagnostic Code 6522.  Since the preponderance of the 
evidence is against a compensable rating for sinusitis under 
any appropriate diagnostic code, her appeal is denied.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  While the 
veteran reported that she once lost a job because there was 
poor air quality, which caused her respiratory problems, it 
has not been contended that this was other than an isolated 
occurrence, or in fact due to the disability at issue.  In 
this case, consideration of an extraschedular rating has not 
been expressly raised.  Further, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to a compensable rating for sinusitis is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

